Citation Nr: 0807997	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  02-16 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder, 
depression, bipolar disorder, and anxiety with insomnia.  



ATTORNEY FOR THE BOARD

C. Fetty, Counsel







INTRODUCTION

The appellant has no active military service, but she did 
perform active duty training and inactive duty training at 
various times, including a period of active duty for training 
from September 1991 to May 1992. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from February and March 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that in pertinent part denied service 
connection for an acquired psychiatric disorder, including 
posttraumatic stress disorder (PTSD), depression, bipolar 
disorder, and anxiety with insomnia.  

The Board remanded the case in December 2003 for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Diagnoses of PTSD, anxiety disorders, and other mental 
disorders have been made; however, their cause or causes is 
unclear.  VA has not offered the appellant an examination to 
determine the nature and etiology of any mental disability.  

The Board's prior remand of December 2003 requested an 
examination if, and only if, the appellant's claimed 
stressors were verified through official channels.  The 
claimed stressors could not be verified through official 
channels.  Thus, VA did not offer the appellant an 
examination to determine the nature and etiology of her 
claimed mental disabilities.  However, since the December 
2003 remand, the United States Court of Appeals for Veterans 
Claims (Court) further clarified VA's duty to offer an 
examination under 38 U.S.C.A. § 5103A.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In McLendon, the Court determined that VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the claimant's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).  The Court observed that the 
third prong, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may 
be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.    

In this case, VA has a duty to offer the appellant an 
examination because the 4-pronged test set forth above is 
met.  Competent evidence of a current psychiatric disability 
has been submitted.  An event during active service is shown, 
as the appellant's mother recalled that the appellant phoned 
her about the event on the night that it happened, thus 
potentially verifying the stressor.  Because the reported 
symptoms arose immediately after active duty for training, 
there is an indication that recurrent symptoms of a 
disability may be associated with the appellant's service.  
Finally, the claim cannot be adjudicated accurately without a 
medical opinion addressing the likelihood that any current 
mental disability is related to active duty for training.  

In July 2007, the appellant provided additional details of a 
claimed stressor.  The appellant did not waive her right to 
have this evidence reviewed by the RO prior to Board review. 
The AMC issued a supplemental statement of the case (SSOC) in 
October 2007 that appears to have omitted any consideration 
of this new evidence.  For this reason, the October 2007 SSOC 
is inadequate.  38 C.F.R. § 19.31 (b) (3).  

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the appellant a notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
appellant to provide any evidence in her 
possession that pertains to her claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  After the development requested above 
has been completed, VA should make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded an examination by a 
psychiatrist.  The claims file should be 
made available to the psychiatrist for 
review of the pertinent evidence.  The 
psychiatrist should elicit a complete 
history of stressful events from the 
appellant and answer the following:

I.  What is the current Axis I 
diagnosis or diagnoses?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service or is otherwise related to 
active service?  

III.  The psychiatrist should offer 
a rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the psychiatrist 
should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claim.  If the benefit 
sought remains denied, the appellant and 
her representative (if any) should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.  The SSOC should reflect 
consideration of all evidence of record 
including the July 2007 letter from the 
appellant.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claims.  No action by the appellant is required 
until she receives further notice; however, the appellant is 
advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

